Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.
Claim 4 remains withdrawn and Claim 8 is newly added.  Claims 1-3 and 5-8 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,382,685 to Maki et al. (Maki).

    PNG
    media_image1.png
    871
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    726
    597
    media_image2.png
    Greyscale

Regarding Claim 1:  Maki discloses a wiring member system, the system comprising: a plurality of wiring members (See Annotated Fig. A); two link members (See Annotated Fig. A); wherein a movable section (See Annotated Fig. A) of each of the wiring members is provided across the two link members, the two link members being supported so as to be rotatable about a predetermined axis (See Annotated Fig. A); wherein the movable section is adapted to move in accordance with relative rotation of the two link members; and a wiring member support device (See Annotated Fig. A) comprising: two or more support pieces (See Annotated Fig. B) that are provided with a plurality of guide holes arranged in a row, the plurality of guide holes through each of which an intermediate position of the movable section of each of the wiring members in the longitudinal direction is made to pass and each of which has an inner diameter (not shown but implicitly disclosed because the wiring member is supported by the support device) slightly greater than an outer diameter (See generally Annotated Fig. B showing the wiring member having a diameter less than the guide hole) of each of the wiring members, the two or more support pieces (See Annotated Fig. B) connected so as to be detachable from each other (See Annotated Fig. B – See Figure 12 with unlabeled fasteners that connect the two pieces of the support member) at a position of the plurality of guide holes in a radial direction of the plurality of guide holes; wherein the wiring member support device (See Annotated Fig. B) is fixed to each of the two link members at a position between a fixed position of the plurality of wiring members to a link member of the two link members and the predetermined axis--.
Maki does not explicitly state wherein the plurality of guide holes are arranged in such a manner that a plane including center axes of the plurality of guide holes is substantially orthogonal to the predetermined axis.  However, such a limitation is implicitly disclosed.  In Col. 6, lines 43-55, Maki discusses the use of a spherical coupling or ball in socket connections being used in the connection between the two link members.  Such couplings or sockets would allow for the normal pivoting action but would also allow for some degree of rotation in an axis that is perpendicular to a horizontal pivot axis, specifically one that is orthogonal to the plane that includes the center axes of the plurality of guide holes.  Moreover, the link arms of Maki allow for various orientations of the link arms with respect to each other.  One such orientation is where the link arms are substantially parallel or substantially extend in the same direction such that the center axes of the guide holes are arranged such that a plane is formed that includes the center axes of the plurality of guide holes.  As such, Maki is certainly able to be positioned in an orientation where that plane would be orthogonal to the rotatable axis of the pivot about the spherical coupling.
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to understand that Maki implicitly discloses and teaches two link members that are capable of being rotated (rotatable) around a predetermined axis using the discussed spherical couplings such that a plane including center axes of the plurality of guide holes is substantially orthogonal to the predetermined axis.   
Claim(s) 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of US Patent No. 6,561,466 to Myers et al. (Myers).

    PNG
    media_image3.png
    636
    559
    media_image3.png
    Greyscale

Regarding Claim 2:  Maki discloses a wiring member system but does not disclose any details of the guide hole.  However, Myers teaches wherein each of the plurality of guide holes (See Annotated Fig. C) has a smooth inner-surface shape (See Annotated Fig. D) which has a smallest inner diameter (See Annotated Fig. D) at an intermediate position of the guide hole in the axial direction and a diameter of the inner surface gradually increases (See Annotated Fig. D) toward both ends in the axial direction.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Maki by using the slightly larger diameter towards the axial ends of the guide hole similar to that taught by Myers to prevent the edge of the guide hole from pinching or cutting the wiring member.
Regarding Claim 3:  Maki discloses a wiring member system but does not disclose any details of the guide hole.  However, Myers teaches wherein the two or more support pieces are detachable from each other along a plane (See Annotated Fig. C) including the center axes of all the guide holes.
Regarding Claim 6:  Maki discloses a wiring member support device that supports a movable section of each of a plurality of wiring members (See Annotated Fig. A) provided across two link members (See Annotated Fig. A) that are supported so as to be rotatable about a predetermined axis (See Annotated Fig. A), the movable section capable of moving in accordance with relative rotation of the link members, the wiring member support device comprising: two or more support pieces (See Annotated Fig. B) that are provided with: a plurality of guide holes (See Annotated Fig. B) arranged in a row, the plurality of guide holes through which an intermediate position of the movable section of each of the wiring members in the longitudinal direction is made to pass and each of which has an inner diameter slightly greater (not shown but implicitly disclosed because the wiring member is supported by the support device) than an outer diameter of each of the wiring members, the two or more support pieces connected so as to be detachable from each other (See Annotated Fig. B – See Figure 12 with unlabeled fasteners that connect the two pieces of the support member) at a position of the plurality of guide holes in a radial direction of the plurality of guide holes; and at least one fixing hole (See Annotated Fig. B) that extends in a direction perpendicular to an axial direction of the plurality of guide holes . . . wherein the wiring member support device (See Annotated Fig. B) is fixed to the link member at a position (See Annotated Fig. B) between a fixed position of the plurality of wiring members to the link member and the predetermined axis (See Annotated Fig. B)--.
Maki does not disclose a fitting recess section or a fitting convex section.  However, Myers teaches wherein a first support piece (See Annotated Fig. C) of the two or more support pieces has formed therein a fitting recess section (See Annotated Fig. C) for a fixing hole of the first support piece; wherein a second support piece (See Annotated Fig. C) of the two or more support pieces has formed therein a fitting convex section (See Annotated Fig. C) for a fixing hole of the second support piece that fits into the fitting recess section.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Maki by using support pieces similar to those taught by Myers to enable the support pieces to lock to one another adding further protection against disengaging from one another.
Maki does not explicitly state wherein the plurality of guide holes are arranged in such a manner that a plane including center axes of the plurality of guide holes is substantially orthogonal to the predetermined axis.  However, such a limitation is implicitly disclosed.  In Col. 6, lines 43-55, Maki discusses the use of a spherical coupling or ball in socket connections being used in the connection between the two link members.  Such couplings or sockets would allow for the normal pivoting action but would also allow for some degree of rotation in an axis that is perpendicular to a horizontal pivot axis, specifically one that is orthogonal to the plane that includes the center axes of the plurality of guide holes.  
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to understand that Maki implicitly discloses and teaches two link members that are capable of being rotated (rotatable) around a predetermined axis using the discussed spherical couplings such that a plane including center axes of the plurality of guide holes is substantially orthogonal to the predetermined axis.   
Regarding Claim 7:  Maki discloses a wiring member support device system, the wiring member support device system comprising: a plurality of wiring members (See Annotated Fig. A); two link members (See Annotated Fig. A); wherein a movable section of each of the wiring members is provided across the two link members, the two link members (See Annotated Fig. A) being supported so as to be rotatable about a predetermined axis (See Annotated Fig. A); wherein the movable section is adapted to move in accordance with relative rotation of the two link members; and a wiring member support device (See Annotated Fig. A) comprising: two or more support pieces (See Annotated Fig. B) that are provided with a plurality of guide holes (See Annotated Fig. B) arranged in a row, the plurality of guide holes through each of which an intermediate position of the movable section of each of the wiring members in the longitudinal direction is made to pass and each of which has an inner diameter (not shown but implicitly disclosed because the wiring member is supported by the support device) slightly greater than an outer diameter (See generally Annotated Fig. B showing the wiring member having a diameter less than the guide hole) of each of the wiring members, the two or more support pieces connected so as to be detachable from each other (See Annotated Fig. B – See Figure 12 with unlabeled fasteners that connect the two pieces of the support member) at a position of the plurality of guide holes in a radial direction of the plurality of guide holes; wherein the wiring member support device (See Annotated Fig. B) supports the movable section at a position (See Annotated Fig. B) between a fixed position of the plurality of wiring members to at least one of the two link members and the predetermined axis--.
Maki does not explicitly state wherein the plurality of guide holes are arranged in such a manner that a plane including center axes of the plurality of guide holes is substantially orthogonal to the predetermined axis.  However, such a limitation is implicitly disclosed.  In Col. 6, lines 43-55, Maki discusses the use of a spherical coupling or ball in socket connections being used in the connection between the two link members.  Such couplings or sockets would allow for the normal pivoting action but would also allow for some degree of rotation in an axis that is perpendicular to a horizontal pivot axis, specifically one that is orthogonal to the plane that includes the center axes of the plurality of guide holes.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of US Patent App. No. 2010/0123048 to Pollard, Jr. (Pollard).
Regarding Claim 5:  Maki discloses a wiring member support device wherein the support pieces are made of elastomers but does not disclose the support pieces are made of tetrafluoroethylene.  However, Pollard teaches wherein the support pieces are made of tetrafluoroethylene (See para. 0067, lines 1-4).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Maki by making the supports from tetrafluoroethylene similar to those taught by Pollard to help improve the heat resistance of the support devices.
Response to Amendment
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
The amendments add limitations drawn to where a plane the includes the center axes of the plurality of guide holes is substantially orthogonal to the predetermined axis.  See the discussion about in the rejection of Claim 1 for more details.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 10975988 and 10865912.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632